Title: The Warning No. II, [7 February 1797]
From: “Americus”,Hamilton, Alexander
To: 



[New York, February 7, 1797]

Independent of the commands of honor, the coolest calculations of interest forbid our becoming the instruments of the Ambition of France, by associating with her in the War. The question is no longer the establishment of liberty on the basis of Republican Government. This point, the enemies of France have ceased to dispute. The question now is whether she shall be aggrandized by new acquisitions, and her enemies reduced by dismemberments, to a degree, which may render her the Mistress of Europe, and consequently in a great measure of America. This is truly the remaining subject of contention.
They who understood the real strength and resources of France, before the present war, knew that she was intrinsically the most powerful nation of Europe. The incidents of the War have displayed this fact in a manner which is the astonishment of the world. If France can finally realize her present plan of aggrandisement, she will attain to a degree of greatness and power, which if not counteracted by internal disorder, will tend to make her the terror and the scourge of Nations. The spirit of moderation in a State of overbearing Power is a phœnomenon, which has not yet appeared and which no wise man will expect ever to see. It is certain, that a very different spirit has hitherto marked the career of the new republic; and it is due to truth to add, that the ardent, impetuous and military genius of the French affords perhaps less prospect of such a spirit in them than in any other people.
’Twere therefore contrary to our true interest to assist in building up this Colossus to the enormous size at which she aims. ‘Twere a policy as shortsighted as mean to seek safety in a subserviency to her views, as the price of her clemency. This at best would be but a temporary respite from the rod; if indeed that can be called a respite, which is of itself the sacrifice of a real to a nominal independence.
These reflections are not designed to rouse a spirit of hostility against France, or to inculcate the idea that we ought of choice to participate in the War against her. They are intended merely to fortify the motives of honor, which forbid our stooping to be compelled, either to submit, without resistance, to a virtual war on her part—or to avert her blows by engaging in the war on her side.
When it was the opinion, that France was defending the cause of Liberty, it was a decisive argument against embarking with her in the contest, that it would expose us to hazards and evils, infinitely disproportioned to the assistance we could render. Now that the question plainly is, whether France shall give the law to mankind, the addition of our opposition to her plan could have too little influence upon the event to justify our willingly encountering the certain dangers and mischiefs of the enterprize. ’Tis our true policy to remain at peace, if we can, to negotiate our subjects of complaint as long as they shall be at all negotiable, to bear all that a free and independent people is at liberty to bear, to defer a resort to arms ’till a last effort of negotiation shall have demonstrated that there is no alternative, but the surrender of our sovereignty or the defence of it—that the only option is between infamy or war. But if unhappily this period shall ever arrive, it will impose a sacred and indispensable duty to meet the contest with firmness, and relying on a just providence confidently to commit the issue to the God of battles!
While it is a consolation to know, that our Government, on this as on other trying occasions, will act with perfect prudence, and will do every thing that honor permits to preserve peace: Yet it is not to be forgotten that there is a point at which forbearance must stop—beyond which moderation were baseness—where we must halt and make a stand for our rights or cease to pretend to any.

When the indiscriminate seizure of our vessels by British Cruisers under the order of [the sixth of November, 1793,] had brought our affairs with Great Britain to a crisis which led to the measure of sending a special envoy to that Country, to obtain relief and reparation, it was well understood that the issue of that mission was to determine the question of peace or war between the two nations. In like manner, it is to be expected that our Executive will make a solemn and final appeal to the Justice and Interest of France, will insist in mild but explicit terms on the renunciation of the pretension to intercept the lawful commerce of neutrals with the enemies of France and the institution of some equitable mode of ascertaining and retributing the losses which the exercise of it has inflicted upon our Merchants. If the experiment shall fail, there will be nothing left but to repel aggression and defend our commerce and independence. The resolution to do this will then be imposed on the Government by a painful but irresistible necessity and it were an outrage to the American name and character to doubt that the people of the United States will approve the resolution, and will support it with a constancy worthy of the justice of their cause and of the glory they have heretofore deserved and acquired.
No: let this never be doubted! The servile minions of France—those who have no sensibility to injury but when it comes from Great Britain, who are unconscious of any rights to be protected against France, who at a moment when the public safety more than ever demands a strict union between the people and their government traiterously labour to detach them from it, and to turn against the government for pretended faults, the resentment which the real oppressions of France ought to inspire—these wretched men will discover in the end, that they are as insignificant as they are unprincipled. They will find that they have vainly flattered themselves with the cooperation of the great body of those men with whom the spirit of party has hitherto associated them. In such an extremity the adventitious discriminations of party will be lost in the patriotism and pride of the American character. Good citizens of every political denomination will remember that they are Americans—that when their Country is in danger, the merit or demerit of particular measures is no longer a question—that it is the duty of all to unite their efforts to guard the national rights, to avert national humiliation, and to withstand the imposition of a foreign yoke. The true and genuine spirit of 1776, not the vile counterfeits of it which so often disgust our eyes and our ears, will warn every truly American heart and light up in it a noble emulation to maintain inviolate the rights and unsullied the honor of the Nation. It will be proved to the confusion of all false patriots, that we did not break the fetters of one foreign tyranny to put on those of another. It will be again proved to the world that we understand our rights and have the courage to defend them.
But there is still ground to hope that we shall not be driven to this disagreeable extremity. The more deliberate calculations of France will probably rescue us from the present embarrassment. If she perseveres in her plan she must inevitably add all the neutral powers to the number of her enemies. How will this fulfil the purpose of destroying the commerce of Great Britain? The commerce of those powers with France will then intirely cease and be turned more extensively into the channels of Great Britain, protected by her navy with the cooperation of the maritime force of those powers. The result will be the reverse of what is projected by the measure. The commerce and revenue of Britain will in all likelihood be augmented rather than diminished; and her arms will receive an important reinforcement.
Violent and unjust measures commonly defeat their own purpose. The plan of starving France was of this description and operated against the views of its projectors. The plan now adopted by France of cutting off the trade of neutrals with her enemies, alike violent and unjust, will no doubt end in similar disappointment. Let us hope that it will be abandonned and that ultimate rupture will be avoided—but let us also contemplate the possibility of the contrary and prepare our minds seriously for the unwelcome Event.

Americus

